Appellate Case: 21-6138     Document: 010110690600       Date Filed: 05/31/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 31, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  BHAGWAN D. GUPTA,

        Plaintiff - Appellant,

  v.                                                           No. 21-6138
                                                     (D.C. No. 5:18-CV-00317-PRW)
  OKLAHOMA CITY PUBLIC SCHOOLS,                               (W.D. Okla.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                  _________________________________

       Bhagwan D. Gupta appeals the district court’s grant of summary judgment in

 favor of Oklahoma City Public Schools (“School District”) on his pro se claim

 alleging unlawful retaliation under Title VII. Assuming that Gupta had established a

 prima facie case for retaliation, the court held that the School District met its burden

 to offer evidence of non-retaliatory reasons for its action, but Gupta failed to




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6138     Document: 010110690600      Date Filed: 05/31/2022     Page: 2



 demonstrate those reasons were pretextual. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.

 I.     Background

        A.     Factual Summary

        Gupta previously served as a substitute teacher for the School District. During

 the 2015-16 school year, students at a high school reported to the School District that

 Gupta had engaged in racial discrimination, used profanity, displayed inappropriate

 physical conduct, and otherwise acted in ways that failed to comply with the

 substitute handbook. As a result, the School District terminated Gupta from his

 substitute position in October 2015. Gupta also received a letter from the School

 District in March 2016, stating that the student complaints rendered him ineligible for

 further assignments that school year, but indicating that he was not prohibited from

 applying to be a substitute for the next school year. At the end of the 2015-16 school

 year, a number of school principals requested that Gupta be excluded from their

 schools for the following school year.

        Gupta filed a charge of discrimination with the state Office of Civil Rights

 Enforcement (OCRE) on April 4, 2016. The School District received a letter from

 the OCRE dated June 9, 2016, indicating it had notice of Gupta’s discrimination

 claim at least as of that time.

        Gupta did apply for a substitute teaching position for the 2016-2017 school

 year. According to the School District, it selected Gupta’s wife, but not him, to be a

 substitute teacher for that school year. The School District invited Gupta’s wife to

                                            2
Appellate Case: 21-6138     Document: 010110690600         Date Filed: 05/31/2022    Page: 3



 attend orientation and training events. Gupta attended these events with his wife,

 although the School District contended he was not invited to do so. Gupta disputed

 this, stating that he signed in for the training on a printed list bearing his name, along

 with the other substitutes called for training. Soon after the training, Gupta logged

 on to the School District’s substitute teacher portal and accepted an assignment for

 August 2, 2016. After working that one day, Gupta met with the School District on

 August 3 and was informed that he would not be permitted to substitute teach as a

 result of his alleged conduct during the previous school year. The School District

 also gave Gupta a letter, dated July 29, 2016, stating the same. The School District

 believed that a clerical error related to Gupta’s attendance at the substitute training

 and orientation led to his ability to log on to the substitute teacher portal.

        B.     District Court Proceedings

        Gupta sued the School District alleging violations of Title VII, the ADEA, the

 ADA, and the Due Process and Equal Protection Clauses. The School District moved

 to dismiss all claims except for Gupta’s Title VII retaliation claim. The district court

 granted the School District’s motion without prejudice to Gupta refiling. Without

 first moving for leave to do so, Gupta filed new pleadings seeking to reassert his

 dismissed claims. He eventually filed a motion to amend his complaint and a motion

 to refile the dismissed claims. The School District moved for summary judgment on

 Gupta’s remaining retaliation claim. In a combined order, the district court granted

 the School District’s summary judgment motion and denied Gupta’s motions to

 amend and for leave to reassert the dismissed claims.

                                              3
Appellate Case: 21-6138     Document: 010110690600        Date Filed: 05/31/2022     Page: 4



              1.     District Court’s Summary Judgment Ruling

       The district court assumed without deciding that Gupta had established a prima

 facie case of retaliation based upon the School District deciding not to re-hire him

 and terminating his employment after he filed a charge of discrimination. 1 The court

 then considered the School District’s evidence of a legitimate, non-retaliatory reason

 for its action: Gupta’s poor job performance. The School District pointed to Gupta’s

 policy violations during the 2015-16 school year. In addition, the School District

 stated that multiple principals had requested that he be excluded from their schools

 for the following school year. The School District supported its proffered reasons for

 terminating Gupta with an affidavit from Carolyn Gray, its Director of Human

 Resources, Student Testimony Forms describing the instances of alleged misconduct,

 a letter to Gupta from the Chief Human Resources Officer, and evidence from

 Gupta’s substitute portal account. The district court concluded that the School

 District had met its burden to proffer legitimate, non-retaliatory reasons for ending

 Gupta’s employment.

        The district court then held that Gupta failed to meet his burden to demonstrate

 that the School District’s reasons were pretextual. The court concluded that Gupta



       1
          The district court variously referred to the School District’s allegedly
 retaliatory action as its decision not to re-hire Gupta or its decision to terminate his
 employment. As noted, the School District had permitted Gupta to work one day
 during the 2016-17 school year, albeit as a result of an alleged clerical
 error. Because the nature of the School District’s action does not change our
 analysis, for simplicity, we will hereafter refer to the School District’s action as
 terminating Gupta’s employment.
                                             4
Appellate Case: 21-6138    Document: 010110690600        Date Filed: 05/31/2022    Page: 5



 attempted to show pretext based solely on temporal proximity, noting he had

 emphasized the closeness in time between the filing of his discrimination charge and

 the School District’s termination decision. It held that contention failed because

 temporal proximity alone is insufficient to demonstrate pretext, and that Gupta had

 presented nothing additional that would cause a reasonable fact finder to conclude

 that the School District’s reasons for terminating him were unworthy of belief.

       The district court addressed Gupta’s argument that the School District’s

 allegations were based on inadmissible evidence, hearsay, and lack of personal

 knowledge. Without citation or explanation, it stated these objections were

 “improper at this juncture.” R. at 404.

       The court also rejected as conclusory and speculative Gupta’s assertions that

 the School District failed to follow its own policies and procedures before

 terminating him. First, he did not adduce evidence supporting his assertion that the

 student complaints were never investigated. Additionally, the court concluded that a

 failure to follow internal procedures does not necessarily suggest the School

 District’s proffered reasons were pretextual. Gupta also provided no factual support

 for his assertion that the School District had changed rather than followed certain

 internal procedures when handling the student complaints. He also failed to explain

 the alleged changes that were made or how they supported an inference of

 pretext. Thus, the court concluded his contentions amounted to nothing more than

 vague suspicions about the School District’s motives.



                                            5
Appellate Case: 21-6138     Document: 010110690600         Date Filed: 05/31/2022    Page: 6



              2.     District Court’s Denials of Leave to Amend and Leave to Refile
                     Previously Dismissed Claims

       Gupta moved to amend his complaint by adding the School District’s final

 exhibit list. He also moved for leave to refile his discrimination and due process

 claims that were previously dismissed. The district court denied the motion to amend

 as unnecessary and denied leave to refile the dismissed claims because Gupta did not

 remedy the deficiencies the court previously identified; at most, Gupta had added

 some conclusory remarks about discriminatory motive based upon the School

 District’s alleged violation of its own policies.

 II.   Discussion

       We review de novo the district court’s grant of summary judgment in the

 School District’s favor, viewing the evidence in the light most favorable to Gupta.

 See Bekkem v. Wilkie, 915 F.3d 1258, 1266-67 (10th Cir. 2019). “The court shall

 grant summary judgment if the movant shows that there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). Because Gupta is proceeding pro se, we liberally construe his

 contentions on appeal. See Cummings v. Evans, 161 F.3d 610, 613 (10th Cir. 1998).

       Title VII makes it unlawful for an employer to discriminate against an

 employee or an applicant because he filed a charge of discrimination. See 42 U.S.C.

 § 2000e-3(a).

       To state a prima facie Title VII retaliation claim, a plaintiff must show
       (1) that []he engaged in protected opposition to discrimination, (2) that a
       reasonable employee would have found the challenged action materially


                                             6
Appellate Case: 21-6138    Document: 010110690600        Date Filed: 05/31/2022       Page: 7



       adverse, and (3) that a causal connection existed between the protected
       activity and the materially adverse action.
 Bekkem, 915 F.3d at 1267 (internal quotation marks omitted). The district court

 applied the familiar McDonnell Douglas 2 framework, under which Gupta was

 required to raise a genuine issue of material fact on each element of his prima facie

 case, see id. The burden then shifted to the School District to offer a legitimate,

 non-retaliatory reason for its action. See id. Finally, the burden shifted back to

 Gupta to show a genuine dispute of material fact as to whether the School District’s

 reasons were “pretextual—i.e., unworthy of belief.” Id. (internal quotation marks

 omitted).

       Gupta raises three claims in his opening appeal brief:

       (1) “Whether uninvestigated student allegations of discrimination and

 harassment genuinely disputed by accused can be used as factual legitimate

 nondiscriminatory reasons in an employment retaliation case,” Aplt. Opening Br. at

 4; (2) “Whether unsubstantiated alleged Principal requests with no specificity or

 clarity to exclude plaintiff from their schools can be used as factual legitimate

 nondiscriminatory reason in a[n] employment retaliation case,” id.; and (3) “Whether

 an Affidavit or Declaration to support a motion for summary judg[]ment can be made

 without personal knowledge, setting out facts that would be inadmissible in evidence

 and without showing that the affiant or declarant is competent to testify on the

 matters stated,” id. Liberally construed, Gupta’s opening brief may also challenge


       2
           McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                            7
Appellate Case: 21-6138    Document: 010110690600         Date Filed: 05/31/2022      Page: 8



 the district court’s conclusion he failed to demonstrate that the School District’s

 proffered reasons for his termination were pretextual.

       A.     Contention that the School District Relied on Inadmissible Evidence

       Gupta’s third issue challenges the admissibility of the evidence relied on by

 the School District. The district court did not rule on the substance of his evidentiary

 objections; it instead rejected them as “improper at this juncture.” R. at 404.

       Federal Rule of Civil Procedure 56(c)(2) provides, “A party may object that

 the material cited to support or dispute a fact cannot be presented in a form that

 would be admissible in evidence.” And Rule 56(c)(4) states, “An affidavit or

 declaration used to support or oppose a motion must be made on personal knowledge,

 set out facts that would be admissible in evidence, and show that the affiant or

 declarant is competent to testify on the matters stated.” This court has explained that

       the nonmoving party need not produce evidence in a form that would be
       admissible at trial, but the content or substance of the evidence must be
       admissible. For example, hearsay testimony that would be inadmissible at
       trial may not be included in an affidavit to defeat summary judgment
       because a third party’s description of a witness’ supposed testimony is not
       suitable grist for the summary judgment mill. Furthermore, generalized,
       unsubstantiated, non-personal affidavits are insufficient to successfully
       oppose a motion for summary judgment.
 Thomas v. Int’l Bus. Machs., 48 F.3d 478, 485 (10th Cir. 1995) (citations, brackets,

 and internal quotation marks omitted).

       Assuming that Gupta is challenging the admissibility of statements in Gray’s

 affidavit, which he discusses elsewhere in his brief, he does not develop any

 argument that her affidavit was not made with personal knowledge, that it failed to


                                            8
Appellate Case: 21-6138     Document: 010110690600          Date Filed: 05/31/2022     Page: 9



 set forth facts that would be admissible in evidence, or that it failed to show that

 Gray is competent to testify on the matters stated. Gupta argues instead that the facts

 stated in Gray’s affidavit are disputed by his own affidavit and “are absolutely

 false.” Aplt. Opening Br. at 8. These contentions do not demonstrate any

 evidentiary deficiency in Gray’s affidavit.

        B.     Contention that the School District failed to meet its burden to come
               forward with evidence of legitimate, non-retaliatory reasons for his
               termination

        Gupta’s first and second issues challenge the district court’s conclusion that

 the School District met its burden to come forward with evidence of legitimate,

 non-retaliatory reasons for his termination by pointing to evidence of student

 complaints during the 2015-16 school year and principal requests to exclude him

 from their schools for the 2016-17 school year. “The defendant’s burden to articulate

 a [non-retaliatory] reason has been characterized as an exceedingly light

 one.” Anaeme v. Diagnostek, Inc., 164 F.3d 1275, 1279 (10th Cir. 1999) (internal

 quotation marks omitted). The employer must articulate a facially non-retaliatory

 reason for its action, that is, a reason “that is not, on its face, prohibited by Title

 VII.” EEOC v. Flasher Co., 986 F.2d 1312, 1316 n.4 (10th Cir. 1992). And the

 proffered reason “must be reasonably specific and clear.” Id. at 1316. The

 employer’s non-retaliatory reason must also be supported by evidence: “To satisfy

 this burden, the employer need only produce admissible evidence which would allow

 the trier of fact rationally to conclude that the employment decision had not been

 motivated by [retaliatory] animus.” Anaeme, 164 F.3d at 1279 (internal quotation

                                               9
Appellate Case: 21-6138     Document: 010110690600        Date Filed: 05/31/2022    Page: 10



  marks omitted). It is a burden of production only, and “involves no credibility

  assessment.” Id. (brackets and internal quotation marks omitted). “[B]y producing

  evidence (whether ultimately persuasive or not) of [non-retaliatory] reasons,

  employers sustain their burden of production.” Id. (brackets and internal quotation

  marks omitted).

        Gupta fails to show that the School District did not meet this exceedingly light

  burden. The reasons it articulated, for which it cited evidence in the record, were

  sufficiently specific and clear, were facially non-retaliatory, and would support a

  rational conclusion that the School District’s decision was not motivated by

  retaliatory animus. Nothing more is required.

        Gupta nonetheless contends that the School District failed to meet its burden

  because it did not investigate the student complaints, in violation of School District

  policy, and because he disputed those complaints. He also argues that the principals’

  requests that he not return to their schools the following school year were

  unsubstantiated. These contentions misunderstand the employer’s burden at this

  stage: the School District was not required “to litigate the merits of [its] reasoning,

  nor does it need to prove that the reason relied upon was bona fide, nor does it need

  to prove that the reasoning was applied in a [non-retaliatory] fashion.” Flasher Co.,

  986 F.2d at 1316. Thus, Gupta’s argument that he disputed certain facts in Gray’s

  affidavit does not demonstrate that the School District failed to articulate a

  legitimate, non-retaliatory reason for his termination. Gupta also fails to explain how



                                             10
Appellate Case: 21-6138     Document: 010110690600        Date Filed: 05/31/2022       Page: 11



  the principals’ requests that he not return to their schools did not provide a

  sufficiently specific and clear reason for the School District’s action.

        C.       Contention that the School District’s articulated reasons for
                 Gupta’s termination were pretextual

        Gupta does not specifically argue in his opening brief that the School District’s

  reasons were pretextual. But liberally construed, his argument that the School

  District failed to follow its own policies and procedures could be directed to the

  district court’s conclusion that he did not demonstrate pretext. That is how the

  district court construed this contention. See R. at 404-05. We will construe it that

  way as well.

        “In establishing pretext, an employee can show the employer’s proffered

  reason was so inconsistent, implausible, incoherent, or contradictory that it is

  unworthy of belief.” Herrmann v. Salt Lake City Corp., 21 F. 4th 666, 680

  (10th Cir. 2021) (internal quotation marks omitted).

        To support an inference of pretext, to suggest that something more
        nefarious might be at play, a plaintiff must produce evidence that the
        employer did more than get it wrong. He or she must come forward with
        evidence that the employer didn’t really believe its proffered reasons for
        action and thus may have been pursuing a hidden [retaliatory] agenda. This
        is because Title VII licenses us not to act as a super personnel department
        to undo bad employment decisions; instead, it charges us to serve as a vital
        means for redressing [retaliatory] ones.
  Johnson v. Weld Cnty., 594 F.3d 1202, 1211 (10th Cir. 2010) (internal quotation

  marks omitted).

        Gupta asserts that, in terminating him, the School District did not follow its

  own policies and procedures, which he contends are mandatory and

                                             11
Appellate Case: 21-6138    Document: 010110690600         Date Filed: 05/31/2022    Page: 12



  non-discretionary. He maintains that, under these provisions, discrimination

  complaints must be investigated, yet the School District terminated his employment

  without investigating the students’ complaints. Gupta argues this court should

  enforce the School District’s policies and procedures and not treat the uninvestigated

  student complaints as facts.

        This contention ignores the district court’s finding that Gupta’s

  failure-to-follow-policy argument was conclusory, speculative, and unsupported by

  any evidence. 3 Because Gupta entirely fails to address this aspect of the district

  court’s reasoning, we can reject his pretext argument on that basis alone. But

  Gupta’s contention also fails on the merits.

        The district court further held that “the extent to which an employer follows or

  fails to follow its own internal procedures ‘does not necessarily suggest that the

  substantive reasons given by the employer for its employment decision were

  pretextual.’” R. at 405 n.44 (quoting Randle v. City of Aurora, 69 F.3d 441, 454

  (10th Cir. 1995)); see also Johnson, 594 F.3d at 1213 (“[N]ot every failure to follow

  every directive in an employer’s policy manual gives rise to an inference of

  pretext.”). On the other hand, “[a] failure to conduct what appeared to be a fair



        3
          Gupta did point out a lack of evidence of an investigation. See R. at 251
  (noting a letter from the School District stated that “an investigation was done,” but
  asserting the letter did not provide any details such as the “investigator, witnesses,
  documents examined, findings); id. at 252 (stating “there is no written record of any
  investigation, evidence or evidence-based findings”). But he presented no other
  evidence, which he could have obtained through discovery, demonstrating that no
  investigation had been done.
                                             12
Appellate Case: 21-6138     Document: 010110690600        Date Filed: 05/31/2022     Page: 13



  investigation of the violation that purportedly prompted adverse action may support

  an inference of pretext.” Smothers v. Solvay Chems., Inc., 740 F.3d 530, 542

  (10th Cir. 2014) (internal quotation marks omitted). In Smothers, the plaintiff

  presented a triable fact issue concerning pretext, in part, because the employer relied

  on one-sided information about a quarrel between the plaintiff and another employee

  and deliberately prevented the plaintiff from responding to the allegations against

  him. See id. at 542-43. But asking the employee for his version of the events will

  overcome an unfair-investigation argument. See Dewitt v. Sw. Bell Tel. Co., 845 F.3d

  1299, 1314 (10th Cir. 2017).

        Gupta does not develop an argument why the alleged lack of an investigation

  into the student complaints about him would allow a reasonable jury to disbelieve the

  School District’s proffered reasons for his termination and instead infer a retaliatory

  intent. Even if there was no formal investigation in accordance with the procedure

  that Gupta cites, he does not claim—or point to evidence showing—that he was

  precluded from responding to the allegations against him. Rather, in notifying Gupta

  that he was ineligible for further assignments during the 2015-16 school year, the

  School District acknowledged that he disputed the accusations against him. But it

  said it based its decision on the volume of the accusations. See R. at 187 (School

  District’s letter stating, “Although you dispute these accusations, due [to] the volume

  of accusations, the District has chosen to remove you from the Active Substitute

  List.”). And in terminating his employment during the 2016-17 school year, the

  School District did not rely solely on the student complaints; it also cited the fact that

                                             13
Appellate Case: 21-6138     Document: 010110690600         Date Filed: 05/31/2022   Page: 14



  six principals had asked that Gupta be excluded from their schools. See Jaramillo v.

  Colo. Jud. Dep’t, 427 F.3d 1303, 1309 (10th Cir. 2005) (“As a general rule, an

  employee must proffer evidence that shows each of the employer’s justifications are

  pretextual.” (brackets and internal quotation marks omitted)). The facts in the record

  do not support an inference of pretext.

         Moreover, the real thrust of Gupta’s contention is that courts must enforce the

  School District’s policies and procedures. But “[e]mployers often fail to follow

  written policy manuals for benign (sometimes even very sound) business reasons, and

  . . . [the courts’] job isn’t to enforce employment manuals but to protect against

  unlawful [retaliation].” Johnson, 594 F.3d at 1213.

         Gupta fails to show that the district court erred in granting summary judgment

  in favor of the School District on his Title VII retaliation claim. 4

  III.   Conclusion

         We affirm the district court’s judgment.


                                               Entered for the Court


                                               Allison H. Eid
                                               Circuit Judge




         4
           Gupta does not mention in his opening brief the district court’s denials of his
  motions to amend his complaint and to refile the claims the court previously
  dismissed. He does address these rulings in his reply brief, but “[t]his court does not
  ordinarily review issues raised for the first time in a reply brief,” Stump v. Gates,
  211 F.3d 527, 533 (10th Cir. 2000). We see no reason to depart from that practice in
  this case and therefore decline to address these issues.
                                              14